NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0399n.06

                                           No. 11-5399

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED

UNITED STATES OF AMERICA,                        )
                                                                                Apr 12, 2012
                                                 )                        LEONARD GREEN, Clerk
       Plaintiff-Appellee,                       )
                                                 )
v.                                               )    ON APPEAL FROM THE UNITED
                                                 )    STATES DISTRICT COURT FOR THE
ANTHONY CORNELIUS BAYLIS,                        )    EASTERN DISTRICT OF TENNESSEE
                                                 )
       Defendant-Appellant.                      )



       Before: GIBBONS and SUTTON, Circuit Judges; DUGGAN, District Judge.*


       SUTTON, Circuit Judge. Anthony Baylis appeals the district court’s denial of his motion

to suppress a gun and drugs seized during the search of a house. We affirm.

                                                 I.

       In February 2008, Officer Allen Marvell Moore of the Oak Ridge Police Department made

a traffic stop, after which the driver offered to be a confidential informant. The driver told Moore

she had worked with other law-enforcement agencies in Tennessee in that capacity, which Moore

confirmed with the agencies. Under Moore’s supervision, the informant made four drug purchases

from a man later identified as Trevelle Baylis (Anthony’s brother), including three purchases from

a residence located at 130 South Walker Lane in Oak Ridge. The informant told Moore that a



       *
          The Honorable Patrick J. Duggan, Senior United States District Judge for the Eastern
District of Michigan, sitting by designation.
No. 11-5399
United States v. Baylis

woman named Melissa McBee owned or rented the house, and that Trevelle Baylis did not live there

but used the house to sell drugs, with McBee’s knowledge. On April 4, Moore obtained a warrant

to search the house. Later that evening, ten (or so) officers executed the warrant. They found

Anthony Baylis there with a .38 caliber revolver, marijuana, ecstacy and crack and powder cocaine.

          A federal grand jury indicted Anthony Baylis on one count of drug possession with intent to

distribute, see 21 U.S.C. § 841, and one count of possession of a firearm in furtherance of a drug

trafficking crime, see 18 U.S.C. § 924(c)(1). The following month, he moved to suppress the

evidence seized from the search, claiming no probable cause supported the warrant. The magistrate

judge agreed in part. He concluded that, although the police could reasonably believe Trevelle

Baylis sold drugs from the house, that did not suffice because he did not live there and no evidence

showed he stored drugs there. The magistrate judge nonetheless recommended that the district court

deny the motion to suppress because “a reasonably well trained officer would have believed the

Warrant was valid.” R.25 at 25; see United States v. Leon, 468 U.S. 897, 922 n.23 (1984). The

district court adopted the magistrate judge’s recommendation.

          The grand jury returned a superseding indictment charging Anthony Baylis with one count

of drug conspiracy, two counts of drug possession with intent to distribute, and one count of

possession of a firearm in furtherance of a drug trafficking crime. After another unsuccessful motion

to suppress, a jury convicted him on all counts. The district court sentenced him to 123 months in

prison.




                                                 -2-
No. 11-5399
United States v. Baylis

                                                  II.

       Baylis contends the district court erred in denying his motion to suppress. We disagree.

When the police observe a suspect repeatedly sell drugs out of the same residence, they usually will

have probable cause to search the home, as there is good reason to believe the police will find

evidence of the drug sales there, whether in the form of drugs or drug proceeds. See, e.g., United

States v. Dyer, 580 F.3d 386, 391 (6th Cir. 2009); United States v. Coffee, 434 F.3d 887, 894–95 (6th

Cir. 2006). Baylis responds that this case is different because the suspect (Trevelle Baylis) did not

live at the house. He merely used it for drug transactions, meaning probable cause existed to search

the house only when the police had reason to believe Trevelle Baylis was there. We are skeptical.

That a suspect visits a particular house, it is true, does not by itself give rise to probable cause to

search it. See, e.g., United States v. Savoca, 761 F.2d 292, 297 (6th Cir. 1985). But when the police

have reliable information that the suspect has repeatedly sold drugs there, that is a horse of a

different color. Knowledge that “the confidential informant witnessed the drug deal on the premises

specified in the search warrant” in most cases will suffice to establish the “necessary nexus between

the place to be searched and the evidence sought.” Dyer, 580 F.3d at 391; see also Coffee, 434 F.3d

at 894–95. That generally will be true regardless of whether the house in question is the suspect’s

residence or not. A search warrant after all is generally directed “not [at] the person against whom

the evidence is to be used, but rather [at] the place to be searched.” United States v. Besase, 521

F.2d 1306, 1308 (6th Cir. 1975). Evidence of drug-dealing is usually likely to be found in the place

where the drug-dealing occurred.

       But we need not decide whether reliable evidence of repeated drug dealing at a residence

                                                 -3-
No. 11-5399
United States v. Baylis

always establishes probable cause for a search or even whether this pattern of drug dealing here does

so. Even if the police lacked probable cause in this case, the district court correctly denied Baylis’s

suppression motion under the good-faith exception to the exclusionary rule. When the police rely

on a search warrant later invalidated, the good-faith exception bars suppression of the evidence

unless “a reasonably well trained officer would have known that the search was illegal despite the

magistrate’s authorization.” Leon, 468 U.S. at 922 n.23 (1984). Baylis offers no reason to believe

a well-trained officer would have known the warrant was defective. Nor can we think of any reason

on our own. The police did not knowingly or recklessly mislead the magistrate; the magistrate acted

neutrally in issuing the warrant; the warrant was not deficient on its face; and the police acted in

good faith in executing the search. See United States v. Hython, 443 F.3d 480, 484 (6th Cir. 2006).

       Baylis also implies, though he never argues, that the evidence fails to support his conviction.

Because this issue is “adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation,” we decline to address it. United States v. Sandridge, 385 F.3d 1032,

1035 (6th Cir. 2004).

                                                 III.

       For these reasons, we affirm.




                                                 -4-